

	

		II

		Calendar No. 165

		109th CONGRESS

		1st Session

		S. 1394

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 13, 2005

			Mr. Smith (for himself,

			 Mr. Kyl, Mr.

			 Coburn, Mr. Inhofe, and

			 Mr. Vitter) introduced the following

			 bill; which was read the first time

		

		

			July 14, 2005

			 Read the second time and placed on the

			 calendar

		

		A BILL

		To reform the United Nations, and for other

		  purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the United Nations Reform Act of

			 2005.

			(b)Table of

			 contentsThe table of

			 contents for this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2.

				Definitions.

					Sec. 3. Statement of

				Congress.

					Title I—Mission and budget of the

				United Nations

					Sec. 101. United States

				financial contributions to the United Nations.

					Sec. 102. Weighted

				voting.

					Sec. 103. Budget certification

				requirements.

					Sec. 104.

				Accountability.

					Sec. 105. Terrorism and the

				United Nations.

					Sec. 106. United Nations treaty

				bodies.

					Sec. 107. Equality at the

				United Nations.

					Sec. 108. Report on United

				Nations reform.

					Sec. 109. Report on United

				Nations personnel.

					Sec. 110. Report on United

				States contributions to the United Nations.

					Sec. 111. United Nations

				Security Council and Lebanon.

					Sec. 112. Policy with respect

				to expansion of the Security Council.

					Sec. 113. Genocide and the

				United Nations.

					Sec. 114. Anti-semitism and the

				United Nations.

					Title II—Human Rights and the

				Economic and Social Council (ecosoc)

					Sec. 201. Human

				rights.

					Sec. 202. Economic and Social

				Council (ECOSOC).

					Sec. 203. United Nations

				Democracy Fund.

					Title III—International Atomic

				Energy Agency

					Sec. 301. International Atomic

				Energy Agency.

					Sec. 302. Sense of Congress

				regarding the Nuclear Security Action Plan of the IAEA.

					Title IV—Peacekeeping

					Sec. 401. Sense of Congress

				regarding reform of United Nations peacekeeping operations.

					Sec. 402. Statement of policy

				relating to reform of United Nations peacekeeping operations.

					Sec. 403.

				Certification.

					Sec. 404. Rule of construction

				relating to protection of United States officials and members of the Armed

				Forces.

					Title V—Department of State and

				Government Accountability Office

					Sec. 501. Positions for United

				States citizens at international organizations.

					Sec. 502. Budget justification

				for regular assessed budget of the United Nations.

					Sec. 503. Review and

				report.

					Sec. 504. Government

				Accountability Office.

					Title VI—Certifications and

				withholding of contributions

					Sec. 601. Certifications and

				withholding of contributions.

				

			2.DefinitionsIn this Act:

			(1)Appropriate

			 congressional committeesThe

			 term appropriate congressional committees means the Committee on

			 International Relations of the House of Representatives and the Committee on

			 Foreign Relations of the Senate.

			(2)EmployeeThe term employee means an

			 individual who is employed in the general services, professional staff, or

			 senior management of the United Nations, including contractors and

			 consultants.

			(3)General

			 AssemblyThe term

			 General Assembly means the General Assembly of the United

			 Nations.

			(4)Member

			 StateThe term Member

			 State means a Member State of the United Nations. Such term is

			 synonymous with the term country.

			(5)SecretaryThe term Secretary means the

			 Secretary of State.

			(6)Secretary

			 GeneralThe term

			 Secretary General means the Secretary General of the United

			 Nations.

			(7)Security

			 CouncilThe term

			 Security Council means the Security Council of the United

			 Nations.

			(8)Specialized

			 agencies and specialized agencies of the United NationsThe terms specialized agencies

			 and specialized agencies of the United Nations mean—

				(A)the Food and Agriculture Organization

			 (FAO);

				(B)the International Atomic Energy Agency

			 (IAEA);

				(C)the International Civil Aviation

			 Organization (ICAO);

				(D)the International Fund for Agricultural

			 Development (IFAD);

				(E)the International Labor Organization

			 (ILO);

				(F)the International Maritime Organization

			 (IMO);

				(G)the International Telecommunication Union

			 (ITU);

				(H)the United Nations Educational, Scientific,

			 and Cultural Organization (UNESCO);

				(I)the United Nations Industrial Development

			 Organization (UNIDO);

				(J)the Universal Postal Union (UPU);

				(K)the World Health Organization (WHO) and its

			 regional agencies;

				(L)the World Meteorological Organization

			 (WMO); and

				(M)the World Intellectual Property

			 Organization (WIPO).

				3.Statement of

			 CongressCongress declares

			 that, in light of recent history, it is incumbent upon the United Nations to

			 enact significant reform measures if it is to restore the public trust and

			 confidence necessary for it to achieve the laudable goals set forth in its

			 Charter. To this end, the following Act seeks to reform the United

			 Nations.

		IMission and budget of the United

			 Nations

			101.United States

			 financial contributions to the United Nations

				(a)Statements of

			 policy

					(1)In

			 generalIt shall be the

			 policy of the United States to use its voice, vote, and influence at the United

			 Nations to—

						(A)pursue a streamlined, efficient, and

			 accountable regular assessed budget of the United Nations; and

						(B)shift funding mechanisms of certain

			 organizational programs of the United Nations specified under paragraph (4)

			 from the regular assessed budget to voluntarily funded programs.

						(2)United States

			 contributionsIt shall be the

			 policy of the United States to—

						(A)redirect United States contributions to the

			 United Nations to achieve the policy objectives described in paragraph (1)(B);

			 and

						(B)redirect a portion of funds from the

			 following organizational programs to pursue the policy objectives described in

			 paragraph (1)(A):

							(i)Public Information.

							(ii)General Assembly affairs and conference

			 services.

							(3)Future biennium

			 budgetsIt shall be the

			 policy of the United States to use its voice, vote, and influence at the United

			 Nations to ensure that future biennial budgets of the United Nations, as agreed

			 to by the General Assembly, reflect the shift in funding mechanisms described

			 in paragraph (1)(B) and the redirection of funds described in paragraph

			 (2).

					(4)Certain

			 organizational programsThe

			 organizational programs referred to in paragraph (1)(B) are the

			 following:

						(A)Economic and social affairs.

						(B)Least-developed countries, landlocked

			 developing countries and small island developing States.

						(C)United Nations support for the New

			 Partnership for Africa’s Development.

						(D)Trade and development.

						(E)International Trade Center

			 UNCTAD/WTO.

						(F)Environment.

						(G)Human settlements.

						(H)Crime prevention and criminal

			 justice.

						(I)International drug control.

						(J)Economic and social development in

			 Africa.

						(K)Economic and social development in Asia and

			 the Pacific.

						(L)Economic development in Europe.

						(M)Economic and social development in Latin

			 America and the Caribbean.

						(N)Economic and social development in Western

			 Asia.

						(O)Regular program of technical

			 cooperation.

						(P)Development account.

						(Q)Protection of and assistance to

			 refugees.

						(R)Palestine refugees.

						(b)Authorization

			 with respect to the regular assessed budget of the United NationsSubject to the amendment made by subsection

			 (c), the Secretary of State is authorized to make contributions toward the

			 amount assessed to the United States by the United Nations for the purpose of

			 funding the regular assessed budget of the United Nations.

				(c)United States

			 financial contributions to the United NationsSection 11 of the United Nations

			 Participation Act of 1945 (22 U.S.C. 287e–3) is amended to read as

			 follows:

					

						11.United States

				financial contributions to the United Nations

							(a)Policy of the

				United States relating to the regular assessed budget of the United

				Nations

								(1)In

				generalThe President shall

				direct the United States Permanent Representative to the United Nations to use

				the voice, vote, and influence of the United States at the United Nations

				to—

									(A)pursue a streamlined, efficient, and

				accountable regular assessed budget of the United Nations; and

									(B)shift funding mechanisms of certain

				organizational programs of the United Nations specified under paragraph (2) of

				subsection (c) from the regular assessed budget to voluntarily funded

				programs.

									(2)United States

				contributionsIt shall be the

				policy of the United States to—

									(A)redirect United States contributions to the

				United Nations to achieve the policy objectives described in paragraph (1)(B);

				and

									(B)redirect a portion of funds from the

				following organizational programs to pursue the policy objectives described in

				paragraph (1)(A):

										(i)Public Information.

										(ii)General Assembly affairs and conferences

				services.

										(3)Future biennium

				budgetsThe President shall

				direct the United States Permanent Representative to the United Nations to use

				the voice, vote, and influence of the United States at the United Nations to

				ensure that the shifting of funding mechanisms under paragraph (1)(B) and

				redirecting of contributions under paragraph (2) be reflected in future

				resolutions agreed to by the General Assembly for the regular assessed budget

				of the United Nations for the period of a current biennium. To achieve the

				policies described in paragraphs (1) and (2), the United States Permanent

				Representative to the United Nations shall withhold the support of the United

				States for a consensus for such budget until such time as such budget is

				reflective of such policies.

								(b)22 percent

				limitationIn accordance with

				section 601 of the United Nations Reform Act of 2005, the Secretary may not

				make a contribution to a regularly assessed biennial budget of the United

				Nations in an amount greater than 22 percent of the amount calculable under

				subsection (c).

							(c)Annual

				dues

								(1)In

				generalFor annual dues paid

				by the United States to the United Nations each fiscal year, the percentage

				specified in subsection (b) shall be multiplied by one-half of the amount of

				the regularly assessed budget of the United Nations for a current biennial

				period, as agreed to by resolution of the General Assembly.

								(2)Calculation

				with respect to certain organizational programs for redirectionThe percentage specified in subsection (b)

				shall be multiplied by one-half of the sum of amounts budgeted by resolution of

				the General Assembly for a current biennial period for the following certain

				organizational programs:

									(A)Economic and social affairs.

									(B)Least-developed countries, landlocked

				developing countries and small island developing States.

									(C)United Nations support for the New

				Partnership for Africa’s Development.

									(D)Trade and development.

									(E)International Trade Center

				UNCTAD/WTO.

									(F)Environment.

									(G)Human settlements.

									(H)Crime prevention and criminal

				justice.

									(I)International drug control.

									(J)Economic and social development in

				Africa.

									(K)Economic and social development in Asia and

				the Pacific.

									(L)Economic development in Europe.

									(M)Economic and social development in Latin

				America and the Caribbean.

									(N)Economic and social development in Western

				Asia.

									(O)Regular program of technical

				cooperation.

									(P)Development account.

									(Q)Protection of and assistance to

				refugees.

									(R)Palestine refugees.

									(3)Redirection of

				fundsOf amounts appropriated

				for contributions towards payment of regular assessed dues to the United

				Nations for 2008 and each subsequent year, if the funding mechanisms of one or

				more of the organizational programs of the United Nations specified in

				paragraph (2) have not been shifted from the regular assessed budget to

				voluntarily funded programs in accordance with subsection (a)(1), the Secretary

				shall ensure that such amounts in each such fiscal year that are specified for

				each such organizational program pursuant to the resolution agreed to by the

				General Assembly for the regular assessed budget of the United Nations for the

				period of a current biennium are redirected from payment of the assessed amount

				for the regular assessed budget as follows:

									(A)Subject to not less than 30 days prior

				notification to Congress, the Secretary shall expend an amount, not to exceed

				40 percent of the amount specified for each such organizational program

				pursuant to the resolution agreed to by the General Assembly for the regular

				assessed budget of the United Nations for the period of a current biennium, as

				a contribution to an eligible organizational program specified in paragraph

				(4).

									(B)Subject to not less than 30 days prior

				notification to Congress, the Secretary shall expend the remaining amounts

				under this paragraph to voluntarily funded United Nations specialized agencies,

				funds, or programs.

									(4)Eligible

				organizational programsThe

				eligible organizational programs referred to in paragraph (3)(A) for

				redirection of funds under such paragraph are the following:

									(A)Internal oversight.

									(B)Human rights.

									(C)Humanitarian assistance.

									(D)An organizational program specified in

				subparagraphs (A) through (P) of paragraph (2), subject to paragraph

				(5).

									(5)Expenditure of

				remaining amounts to certain organization programs

									(A)Voluntary

				contributionSubject to not

				less than 30 days prior notification to Congress and the limitation specified

				under subparagraph (B), the Secretary is authorized to make a voluntary

				contribution to an organizational program of the United Nations specified in

				subparagraphs (A) through (P) of paragraph (2) of any amounts not contributed

				in a fiscal year to an eligible organizational program specified in

				subparagraphs (A) through (C) of paragraph (4).

									(B)10 percent

				limitationA voluntary

				contribution under subparagraph (A) to an organizational program of the United

				Nations specified in subparagraphs (A) through (P) of paragraph (2) may not

				exceed 10 percent of the total contribution made under paragraph (3)(A).

									(d)Further

				calculation with respect to budgets for Public Information and General Assembly

				affairs and conference services

								(1)22 percent

				limitationThe Secretary may

				not make a contribution to a regularly assessed biennial budget of the United

				Nations in an amount greater than 22 percent of the amount calculable under

				paragraph (2).

								(2)Annual dues

				each fiscal year

									(A)In

				generalFor annual dues paid

				by the United States to the United Nations each fiscal year, the percentage

				specified in paragraph (1) shall be multiplied by one-half of the amount of the

				regularly assessed budget of the United Nations for a current biennial period,

				as agreed to by resolution of the General Assembly.

									(B)Calculation

				with respect to Public Information and General Assembly affairs and conference

				servicesWith respect to such

				United States annual dues, the percentage specified in paragraph (1) shall be

				multiplied by one-half of the sum of amounts budgeted by resolution of the

				General Assembly for the 2004–2005 biennial period for the following

				organizational programs:

										(i)Public Information.

										(ii)General Assembly affairs and conferences

				services.

										(C)Redirection of

				funds

										(i)In

				generalThe President shall

				direct the United States Permanent Representative to the United Nations to make

				every effort, including the withholding of United States support for a

				consensus budget of the United Nations, to reduce the budgets of the

				organizational programs specified in subparagraph (B) for 2007 by ten percent

				against the budgets of such organizational programs for the 2004–2005 biennial

				period. If the budgets of such organizational programs are not so reduced, 20

				percent the amount determined under subparagraph (B) for contributions towards

				payment of regular assessed dues for 2007 shall be redirected from payment for

				the amount assessed for United States annual contributions to the regular

				assessed budget of the United Nations.

										(ii)Specific

				amountsThe Secretary shall

				make the amount determined under clause (i) available as a contribution to an

				eligible organizational program specified in subparagraphs (A) through (C) of

				paragraph (4) of subsection (c).

										(3)Policy with

				respect to 2008–2009 biennial period and subsequent biennial periods

									(A)In

				generalThe President shall

				direct the United States Permanent Representative to the United Nations to make

				every effort, including the withholding of United States support for a

				consensus budget of the United Nations, to reduce the budgets of the

				organizational programs specified in subparagraph (B) of paragraph (2) for the

				2008–2009 biennial period and each subsequent biennial period by 20 percent

				against the budgets of such organizational programs for the 2004–2005 biennial

				period.

									(B)CertificationIn accordance with section 601, a

				certification shall be required that certifies that the reduction in budgets

				described in subparagraph (A) has been

				implemented.

									.

				(d)Effective

			 dateThe amendment made by

			 subsection (c) shall take effect and apply beginning on October 1, 2006.

				(e)Limitation on

			 United States contributions to UNRWAThe Secretary of State may not make a

			 contribution to the United Nations Relief and Works Agency for Palestine

			 Refugees in the Near East (UNRWA) in an amount greater than the highest

			 contribution to UNRWA made by an Arab country, but may not exceed 22 percent of

			 the total budget of UNRWA. For purposes of this subsection, an Arab country

			 includes the following: Algeria, Bahrain, Comoros, Dijibouti, Egypt, Iran,

			 Jordan, Kuwait, Lebanon, Libya, Mauritania, Morocco, Oman, Qatar, Saudi Arabia,

			 Somalia, Sudan, Syria, Tunisia, the United Arab Emirates, Iraq, and

			 Yemen.

				(f)Policy relating

			 to zero nominal growthIt

			 shall be the policy of the United States to use the voice, vote, and influence

			 of the United States at the United Nations to make every effort to enforce zero

			 nominal growth in all assessed dues to the regular budget of the United

			 Nations, its specialized agencies, and its funds and programs.

				(g)5.6

			 RuleIt shall be the policy

			 of the United States to use the voice, vote, and influence of the United States

			 at the United Nations to actively enforce the 5.6 rule at the United Nations,

			 requiring the Secretariat to identify low-priority activities in the budget

			 proposal. The United Nations should strengthen the 5.6 rule by requiring that

			 managers identify the lowest priority activities equivalent to 15 percent of

			 their budget request or face an across the board reduction of such

			 amount.

				(h)Annual

			 publicationIt shall be the

			 policy of the United States to use the voice, vote, and influence of the United

			 States at the United Nations to ensure the United Nations is annually

			 publishing a list of all subsidiary bodies and their functions, budgets, and

			 staff.

				(i)Scale of

			 assessmentsThe President

			 shall direct the United States Permanent Representative to the United Nations

			 to use the voice, vote, and influence of the United States at the United

			 Nations to make every effort to ensure that the assessment for each of the five

			 permanent members of the Security Council is not less than 20 percent of the

			 assessment for each other permanent member of the Security Council.

				(j)Denial of use

			 of vetoIf the Secretary of

			 State determines that the assessment for a permanent member of the Security

			 Council with veto power is less than 20 percent of the assessment for any other

			 permanent member of the Security Council, the President shall direct the United

			 States Permanent Representative to the United Nations to use the voice, vote,

			 and influence of the United States at the United Nations to make every effort

			 to deny to such lower paying permanent member the use of the veto power of such

			 permanent member until such time as the assessment for such permanent member is

			 at least 20 percent of the assessment for each other permanent member of the

			 Security Council.

				102.Weighted

			 votingIt shall be the policy

			 of the United States to actively pursue weighted voting with respect to all

			 budgetary and financial matters in the Administrative and Budgetary Committee

			 and in the General Assembly in accordance with the level of the financial

			 contribution of a Member State to the regular assessed budget of the United

			 Nations.

			103.Budget certification

			 requirements

				(a)CertificationIn accordance with section 601, a

			 certification shall be required that certifies that the conditions described in

			 subsection (b) have been satisfied.

				(b)ConditionsThe conditions under this subsection are

			 the following:

					(1)New budget

			 practices for the United NationsThe United Nations is implementing budget

			 practices that—

						(A)require the maintenance of a budget not in

			 excess of the level agreed to by the General Assembly at the beginning of each

			 United Nations budgetary biennium, unless increases are agreed to by consensus

			 and do not exceed ten percent; and

						(B)require the identification of expenditures

			 by the United Nations by functional categories such as personnel, travel, and

			 equipment.

						(2)Program

			 evaluation

						(A)Existing

			 authorityThe Secretary

			 General and the Director General of each specialized agency have used their

			 existing authorities to require program managers within the United Nations

			 Secretariat and the Secretariats of the specialized agencies to conduct

			 evaluations in accordance with the standardized methodology referred to in

			 subparagraph (B) of—

							(i)United Nations programs approved by the

			 General Assembly; and

							(ii)programs of the specialized

			 agencies.

							(B)Development of

			 evaluation criteria

							(i)United

			 NationsThe Office of

			 Internal Oversight Services has developed a standardized methodology for the

			 evaluation of United Nations programs approved by the General Assembly,

			 including specific criteria for determining the continuing relevance and

			 effectiveness of the programs.

							(ii)Specialized

			 agenciesPatterned on the

			 work of the Office of Internal Oversight Services of the United Nations, each

			 specialized agency has developed a standardized methodology for the evaluation

			 of the programs of the agency, including specific criteria for determining the

			 continuing relevance and effectiveness of the programs.

							(C)ReportThe Secretary General is assessing budget

			 requests and, on the basis of evaluations conducted under subparagraph (B) for

			 the relevant preceding year, submits to the General Assembly a report

			 containing the results of such evaluations, identifying programs that have

			 satisfied the criteria for continuing relevance and effectiveness, and an

			 identification of programs that have not satisfied such criteria and should be

			 terminated.

						(D)Sunset of

			 programsConsistent with the

			 July 16, 1997, recommendations of the Secretary General regarding a sunset

			 policy and results-based budgeting for United Nations programs, the United

			 Nations and each specialized agency has established and is implementing

			 procedures to require all new programs approved by the General Assembly to have

			 a specific sunset date.

						104.Accountability

				(a)Certification

			 of creation of independent oversight BoardIn accordance with section 601, a

			 certification shall be required that certifies that the following reforms

			 related to the establishment of an Independent Oversight Board (IOB) have been

			 adopted by the United Nations:

					(1)An IOB is established from existing United

			 Nations budgetary and personnel resources. Except as provided in this

			 subsection, the IOB shall be an independent entity within the United Nations

			 and shall not be subject to budget authority or organizational authority of any

			 entity within the United Nations.

					(2)The head of the IOB shall be a Director,

			 who shall be nominated by the Secretary General and who shall be subject to

			 Security Council approval by a majority vote. The IOB shall also consist of

			 four other board members who shall be nominated by the Secretary General and

			 subject to Security Council approval by a majority vote. The IOB shall be

			 responsible to the Security Council and the Director and board members shall

			 each serve terms of 6 years, except that the terms of the initial board shall

			 be staggered so that no more than two board members’ terms will expire in any

			 one year. No board member may serve more than two terms. An IOB board member

			 may be removed for cause by a majority vote of the Security Council. The

			 Director shall appoint a professional staff headed by a Chief of Staff and may

			 employ contract staff as needed.

					(3)The IOB shall receive operational and

			 budgetary funding through appropriations by the General Assembly from existing

			 levels of United Nations budgetary and personnel resources, and shall not be

			 dependent upon any other entity, bureau, division, department, or specialized

			 agency of the United Nations for such funding.

					(4)While the IOB shall have the authority to

			 evaluate all operations of the United Nations, the primary mission of the IOB

			 is to oversee the Office of Internal Oversight Services and the Board of

			 External Auditors. The IOB may direct the Office of Internal Oversight Services

			 or the Board of External Auditors to initiate, abandon, or modify the scope of

			 an investigation. Every three months or more frequently when appropriate, the

			 IOB shall submit, as appropriate, to the Secretary General, the Security

			 Council, the General Assembly, or the Economic and Social Council a report on

			 its activities, relevant observations, and recommendations relating to its

			 audit operations, including information relating to the inventory and status of

			 investigations by the Office of Internal Oversight Services.

					(5)In extraordinary circumstances and with the

			 concurrence of the Secretary General or the Security Council by majority vote,

			 the IOB may augment the Office of Internal Oversight Services with a special

			 investigator and staff consisting of individuals who are not employees of the

			 United Nations, to investigate matters involving senior officials of the United

			 Nations or of its specialized agencies when allegations of serious misconduct

			 have been made and such a special investigation is necessary to maintain public

			 confidence in the integrity of the investigation. A special investigator and

			 staff shall comply with all United Nations financial disclosure and conflict of

			 interest rules, including the filing of an individual Annual Financial

			 Disclosure Form in accordance with subsection (c).

					(6)The IOB shall recommend annual budgets for

			 the Office of Internal Oversight Services and the Board of External

			 Auditors.

					(7)(A)The IOB shall review the Final Report of

			 the Independent Inquiry Committee (IIC) into the United Nations Oil for Food

			 Program (OFF). The IOB’s review should focus on the adequacy of the IIC’s Final

			 Report or any subsequent reports of the IIC or of any possible successor to the

			 IIC. The IOB’s review of the IIC’s Final Report should address the Final

			 Report’s treatment of and adequacy in the following areas—

							(i)OFF’s operations from inception through the

			 transfer of power from the Coalition Provisional Authority to the interim Iraqi

			 government;

							(ii)claims of oil smuggling, illegal surcharges

			 on oil and commissions on commodity contracts, illegal kick-backs, use of oil

			 allocations to influence foreign government officials and international people

			 of influence, and use of funds for military purposes;

							(iii)the involvement, directly or indirectly, of

			 any entity, bureau, division, department, specialized agency, or employee

			 (including the Secretary General) of the United Nations, including any employee

			 of the specialized agencies of the United Nations or any employee or officer of

			 the Secretariat;

							(iv)the IIC’s findings, discovery and use of

			 evidence, and investigation practices; and

							(v)the extent of cooperation by the United

			 Nations with requests by Congress for testimony, interviews, documents,

			 correspondence, reports, memoranda, books, papers, accounts, or records related

			 to the Oil for Food Program.

							(B)Subsequent to the IOB’s review, the IOB

			 shall determine in a written report whether the IIC investigation is incomplete

			 or inadequate in any respects and whether any additional investigation is

			 justified. If the IOB determines that additional investigation is warranted, it

			 shall appoint, in accordance with paragraph (5), a special investigator and

			 staff consisting of individuals who are not employees of the United Nations and

			 to identify specific areas within the OFF to investigate.

						(b)Certification

			 of United Nations reforms of the Office of Internal Oversight

			 ServicesIn accordance with

			 section 601, a certification shall be required that certifies that the

			 following reforms related to the Office of Internal Oversight Services (OIOS)

			 have been adopted by the United Nations:

					(1)The OIOS is designated as an independent

			 entity within the United Nations. The OIOS shall not be subject to budget

			 authority or organizational authority of any entity within the United Nations

			 except as provided in this section.

					(2)The regular assessed budget of the United

			 Nations shall fully fund the Internal Oversight Budget from existing levels of

			 United Nations budgetary and personnel resources and shall not be dependent

			 upon any other entity, bureau, division, department, or specialized agency of

			 the United Nations for such funding.

					(3)All United Nations officials, including

			 officials from any entity, bureau, division, department, or specialized agency

			 of the United Nations, may—

						(A)make a recommendation to the OIOS to

			 initiate an investigation of any aspect of the United Nations; or

						(B)report to the OIOS information or

			 allegations of misconduct or inefficiencies within the United Nations.

						(4)The OIOS may, sua sponte, initiate and

			 conduct an investigation or audit of any entity, bureau, division, department,

			 specialized agency, employee (including the Secretary General) of the United

			 Nations, including any employee of the specialized agencies of the United

			 Nations, or contractor or consultant for the United Nations or its specialized

			 agencies.

					(5)At least every three months and more

			 frequently when appropriate, the OIOS shall submit to the IOB a report

			 containing an inventory and status of its investigations.

					(6)The OIOS shall establish procedures for

			 providing whistle-blower status and employment protections for

			 all employees of the United Nations, including employees of the specialized

			 agencies of the United Nations, who provide informational leads and testimony

			 related to allegations of wrongdoing. Such procedures shall be adopted

			 throughout the United Nations. Such status and protection may not be conferred

			 on the Secretary General.

					(7)The OIOS shall annually publish a public

			 report determining the proper number, distribution, and expertise of auditors

			 within the OIOS necessary to carry out present and future duties of the OIOS,

			 including assessing the staffing requirements needed to audit United Nations

			 contracting activities throughout the contract cycle from the bid process to

			 contract performance.

					(8)Not later than 6 months after the date of

			 the enactment of this Act, the Director shall establish a position of Associate

			 Director of OIOS for Specialized Agencies and Funds and Programs who shall be

			 responsible for supervising the OIOS liaison or oversight duties for each of

			 the specialized agencies and funds and programs of the United Nations. With the

			 concurrence of the Director, the Associate Director of OIOS for Specialized

			 Agencies and Funds and Programs may, from existing levels of United Nations

			 budgetary and personnel resources, hire and appoint necessary OIOS staff,

			 including staff serving within and located at specialized agencies and funds

			 and programs permanently or as needed to liaison with existing audit functions

			 within each specialized agency and fund and program.

					(9)Not later than 6 months after the date of

			 the enactment of this Act, the Director shall establish a position of Associate

			 Director of OIOS for Peacekeeping Operations, who shall be responsible for the

			 oversight and auditing of the field offices attached to United Nations

			 peacekeeping operations. The Associate Director of OIOS for Peacekeeping

			 Operations shall receive informational leads and testimony from any person

			 regarding allegations of wrongdoing by United Nations officials or peacekeeping

			 troops or regarding inefficiencies associated with United Nations peacekeeping

			 operations. The Associate Director of OIOS for Peacekeeping Operations shall be

			 responsible for initiating, conducting, and overseeing investigations within

			 peacekeeping operations.

					(10)Not later than 6 months after the date of

			 the enactment of this Act, the Director shall establish a position of Associate

			 Director of OIOS for Procurement and Contract Integrity, who shall be

			 responsible for auditing and inspecting procurement and contracting win the

			 United Nations, including within the specialized agencies. The Associate

			 Director of OIOS for Procurement and Contract Integrity shall receive

			 informational leads and testimony from any person regarding allegations of

			 wrongdoing by United Nations officials or regarding inefficiencies associated

			 with United Nations procurement or contracting activities. The Associate

			 Director of OIOS for Procurement and Contract Integrity shall be responsible

			 for initiating, conducting, and overseeing investigations of procurement and

			 contract activities. Not later than 12 months after the establishment of the

			 position of Associate Director of OIOS for Procurement and Contract Integrity,

			 the Director, with the assistance of the Associate Director of OIOS for

			 Procurement and Contract Integrity, shall undertake a review of contract

			 procedures to ensure that practices and policies are in place to ensure

			 that—

						(A)the United Nations has ceased issuing

			 single bid contracts except for such contracts issued during an emergency

			 situation that is justified by the Under Secretary General for

			 Management;

						(B)the United Nations has established

			 effective controls to prevent conflicts of interest in the award of contracts;

			 and

						(C)the United Nations has established

			 effective procedures and policies to ensure effective and comprehensive

			 oversight and monitoring of United Nations contract performance.

						(c)Certification

			 of establishment of United Nations Office of EthicsIn accordance with section 601, a

			 certification shall be required that certifies that the following reforms

			 related to the establishment of a United Nations Office of Ethics have been

			 adopted by the United Nations:

					(1)A United Nations Office of Ethics (UNOE) is

			 established. The UNOE shall be an independent entity within the United Nations

			 and shall not be subject to budget authority or organizational authority of any

			 entity within the United Nations. The UNEO shall be responsible for

			 establishing, managing, and enforcing a code of ethics for all employees of

			 United Nations and its specialized agencies. The UNEO shall also be responsible

			 for providing such employees with annual training related to such code. The

			 head of the UNEO shall be a Director who shall be nominated by the Secretary

			 General and who shall be subject to Security Council approval by majority vote.

			 The UNOE shall promulgate ethics rules, including the following:

						(A)No employee of any United Nations entity,

			 bureau, division, department, or specialized agency may be compensated while

			 participating in the domestic politics of the country of such employee, except

			 for voting or acting as part of a Security Council, General Assembly, or

			 legitimately authorized United Nations mission or assignment.

						(B)No United Nations entity, bureau, division,

			 department, or specialized agency may hire an individual convicted in a

			 generally recognized court of a democratically-elected government with an

			 independent judiciary and an extradition treaty with the United States and the

			 European Union for any crime or crimes involving financial misfeasance,

			 malfeasance, fraud, or perjury.

						(C)The employment of an employee of any United

			 Nations entity, bureau, division, department, or specialized agency who is

			 convicted in a generally recognized court of a democratically-elected

			 government with an independent judiciary and an extradition treaty with the

			 United States and the European Union of any crime or crimes involving financial

			 misfeasance, malfeasance, fraud, or perjury shall be subject to

			 termination.

						(D)If an employee of any United Nations

			 entity, bureau, division, department, or specialized agency has contact

			 regarding the disposition of ongoing internal United Nations operations or

			 decisions with an individual who is not an employee or official of the

			 government of a Member State (or a similarly situated individual), with an

			 individual who is not officially employed by any United Nations entity, bureau,

			 division, department, or specialized agency, or with an individual who is not a

			 working member of the media, a memorandum of such contact shall be prepared by

			 such employee and, upon request, be made available to Member States.

						(2)The UNEO shall receive operational and

			 budgetary funding through appropriations by the General Assembly from existing

			 levels of United Nations budgetary and personnel resources and shall not be

			 dependent upon any other entity, bureau, division, department, or specialized

			 agency of the United Nations for such funding.

					(3)The Director of the UNEO shall, not later

			 than 6 months after the date of its establishment, publish a report containing

			 proposals for implementing a system for the filing and review of individual

			 Annual Financial Disclosure Forms by each employee of the United Nations,

			 including by each employee of its specialized agencies, at the P–5 level and

			 above and by all contractors and consultants compensated at any salary level.

			 Such system shall be in place and operational not later than 6 months after the

			 date of the publication of the report. Such completed forms shall be made

			 available to the Office of Internal Oversight Services at the request of the

			 Director of the Office of Internal Oversight Services. Such system shall seek

			 to identify and prevent conflicts of interest by United Nations employees and

			 shall be comparable to the system used for such purposes by the United States

			 Government. Such report shall also address broader reforms of the ethics

			 program for the United Nations, including—

						(A)the effect of the establishment of ethics

			 officers throughout all organizations within the United Nations;

						(B)the effect of retention by the UNEO of

			 Annual Financial Disclosure Forms;

						(C)proposals for making completed Annual

			 Financial Disclosure Forms available to the public on request through their

			 Member State’s mission to the United Nations;

						(D)proposals for annual disclosure to the

			 public of information related to the annual salaries and payments, including

			 pension payments and buyouts, of employees of the United Nations, including

			 employees of its specialized agencies, and of consultants;

						(E)proposals for annual disclosure to the

			 public of information related to per diem rates for all bureaus, divisions,

			 departments, or specialized agencies within the United Nations;

						(F)proposals for disclosure upon request by

			 the Ambassador of a Member State of information related to travel and per diem

			 payments made from United Nations funds to any person; and

						(G)proposals for annual disclosure to the

			 public of information related to travel and per diem rates and payments made

			 from United Nations funds to any person.

						(d)Certification

			 of United Nations establishment of position of Chief Operating

			 OfficerIn accordance with

			 section 601, a certification shall be required that certifies that the

			 following reforms related to the establishment of the position of a Chief

			 Operating Officer have been adopted by the United Nations:

					(1)There is established the position of Chief

			 Operating Officer (COO). The COO shall report to the Secretary General.

					(2)The COO shall be responsible for

			 formulating general policies and programs for the United Nations in

			 coordination with the Secretary General and in consultation with the Security

			 Council and the General Assembly. The COO shall be responsible for the daily

			 administration, operation and supervision, and the direction and control of the

			 business of the United Nations. The Chief Operating Officer shall also perform

			 such other duties and may exercise such other powers as from time to time may

			 be assigned to the COO by the Secretary General.

					(e)Certification

			 of access by Member States to reports and audits by Board of External

			 AuditorsIn accordance with

			 section 601, a certification shall be required that certifies that Member

			 States may, upon request, have access to all reports and audits completed by

			 the Board of External Auditors.

				(f)Waiver of

			 immunityThe President shall

			 direct the United States Permanent Representative to the United Nations to use

			 the voice, vote, and influence of the United States at the United Nations to

			 ensure that the Secretary General exercises the right and duty of the Secretary

			 General under section 20 of the Convention on the Privileges and Immunities of

			 the United Nations to waive the immunity of any United Nations official in any

			 case in which such immunity would impede the course of justice. In exercising

			 such waiver, the Secretary General is urged to interpret the interests of the

			 United Nations as favoring the investigation or prosecution of a United Nations

			 official who is credibly under investigation for having committed a serious

			 criminal offense or who is credibly charged with a serious criminal

			 offense.

				(g)Certification

			 of United Nations cooperation relating to Oil-for-Food program

					(1)ActionsIn accordance with section 601, a

			 certification shall be required that certifies that the following actions

			 relating to the oil-for-food program have been taken by the United

			 Nations:

						(A)The United Nations Secretary General has

			 authorized the release to a law enforcement authority of any Member State (upon

			 request by the permanent representative to the United Nations of such Member

			 State on behalf of such law enforcement authority) or to a national legislative

			 authority authentic copies of any document in the possession of the United

			 Nations, including any document in the possession of a person who was engaged

			 on a contract basis to provide goods or services to the United Nations, that in

			 the judgment of such requesting law enforcement authority or national

			 legislative authority directly or indirectly concerns the oil-for-food program

			 or a sanction imposed on Iraq related to the oil-for-food program.

						(B)The United Nations has waived any immunity

			 enjoyed by any United Nations official from the judicial process in the United

			 States for any civil or criminal acts or omissions under Federal or State law

			 that may have transpired within the jurisdiction of the United States in

			 connection with the oil-for-food program.

						(2)DefinitionAs used in this subsection, the term

			 oil-for-food program means the program established and

			 administered pursuant to United Nations Security Council Resolution 986 (April

			 14, 1995) and subsequent United Nations resolutions to permit the sale of

			 petroleum products exported from Iraq and to use the revenue generated from

			 such sale for humanitarian assistance.

					105.Terrorism and the

			 United NationsThe President

			 shall direct the United States Permanent Representative to the United Nations

			 to use the voice, vote, and influence of the United States at the United

			 Nations to work toward adoption by the General Assembly of—

				(1)a definition of terrorism that builds upon

			 the recommendations of the Secretary General’s High-Level Panel on Threats,

			 Challenges, and Change, and includes as an essential component of such

			 definition any action that is intended to cause death or serious bodily harm to

			 civilians with the purpose of intimidating a population or compelling a

			 government or an international organization to do, or abstain from doing, any

			 act; and

				(2)a comprehensive convention on terrorism

			 that includes the definition described in paragraph (1).

				106.United Nations

			 treaty bodiesThe United

			 States shall withhold from United States contributions to the regular assessed

			 budget of the United Nations for a biennial period amounts that are

			 proportional to the percentage of such budget that are expended with respect to

			 a United Nations human rights treaty monitoring body or committee that was

			 established by—

				(1)a convention (without any protocols) or an

			 international covenant (without any protocols) to which the United States is

			 not party; or

				(2)a convention, with a subsequent protocol,

			 if the United States is a party to neither.

				107.Equality at the

			 United Nations

				(a)Inclusion of

			 Israel in WEOG

					(1)In

			 generalThe President shall

			 direct the United States Permanent Representative to the United Nations to use

			 the voice, vote, and influence of the United States to expand the Western

			 European and Others Group (WEOG) in the United Nations to include Israel as a

			 permanent member with full rights and privileges.

					(2)Notification to

			 CongressNot later than 6

			 months after the date of the enactment of this Act and every 6 months

			 thereafter for the next 2 years, the Secretary of State shall notify the

			 appropriate congressional committees concerning the treatment of Israel in the

			 United Nations and the expansion of WEOG to include Israel as a permanent

			 member.

					(b)Department of

			 State review and report

					(1)In

			 generalTo avoid duplicative

			 efforts and funding with respect to Palestinian interests and to ensure balance

			 in the approach to Israeli–Palestinian issues, the Secretary shall, not later

			 than 60 days after the date of the enactment of this Act—

						(A)conduct an audit of the functions of the

			 entities listed in paragraph (2); and

						(B)submit to the appropriate congressional

			 committees a report containing recommendations for the elimination of such

			 duplicative entities and efforts.

						(2)EntitiesThe entities referred to in paragraph (1)

			 are the following:

						(A)The United Nations Division for Palestinian

			 Rights.

						(B)The Committee on the Exercise of the

			 Inalienable Rights of the Palestinian People.

						(C)The United Nations Special Coordinator for

			 the Middle East Peace Process and Personal Representative to the Palestine

			 Liberation Organization and the Palestinian Authority.

						(D)The NGO Network on the Question of

			 Palestine.

						(E)The Special Committee to Investigate

			 Israeli Practices Affecting the Human Rights of the Palestinian People and

			 Other Arabs of the Occupied Territories.

						(F)Any other entity the Secretary determines

			 results in duplicative efforts or funding or fails to ensure balance in the

			 approach to Israeli-Palestinian issues.

						(c)Implementation

			 by permanent representative

					(1)In

			 generalThe President shall

			 direct the United States Permanent Representative to the United Nations to use

			 the voice, vote, and influence of the United States at the United Nations to

			 seek the implementation of the recommendations contained in the report required

			 under subsection (b)(1).

					(2)Withholding of

			 fundsUntil such

			 recommendations have been implemented, the United States shall withhold from

			 United States contributions to the regular assessed budget of the United

			 Nations for a biennial period amounts that are proportional to the percentage

			 of such budget that are expended for such entities.

					(d)GAO

			 auditThe Comptroller General

			 of the United States of the Government Accountability Office shall conduct an

			 audit of—

					(1)the status of the implementation of the

			 recommendations contained in the report required under subsection (b)(1);

			 and

					(2)United States actions and achievements

			 under subsection (c).

					108.Report on United

			 Nations reform

				(a)In

			 generalNot later than 180

			 days after the date of the enactment of this Act, and 1 year thereafter, the

			 Secretary shall submit to the appropriate congressional committees a report on

			 United Nations reform since 1990.

				(b)ContentsThe report required under paragraph (1)

			 shall describe—

					(1)the status of the implementation of

			 management reforms within the United Nations and its specialized

			 agencies;

					(2)the number of outputs, reports, or other

			 items generated by General Assembly resolutions that have been

			 eliminated;

					(3)the progress of the General Assembly to

			 modernize and streamline the committee structure and its specific

			 recommendations on oversight and committee outputs, consistent with the March

			 2005 report of the Secretary General entitled In larger freedom: towards

			 development, security and human rights for all;

					(4)the status of the review by the General

			 Assembly of all mandates older than 5 years and how resources have been

			 redirected to new challenges, consistent with such March 2005 report of the

			 Secretary General;

					(5)the continued utility and relevance of the

			 Economic and Financial Committee and the Social, Humanitarian, and Cultural

			 Committee, in light of the duplicative agendas of those committees and the

			 Economic and Social Council; and

					(6)whether the United Nations or any of its

			 specialized agencies has contracted with any party included on the Lists of

			 Parties Excluded from Federal Procurement and Nonprocurement Programs.

					109.Report on United

			 Nations personnel

				(a)In

			 generalNot later than 1 year

			 after the date of the enactment of this Act, the Secretary of State shall

			 submit to the appropriate congressional committees a report—

					(1)concerning the progress of the General

			 Assembly to modernize human resource practices, consistent with the March 2005

			 report of the Secretary General entitled In larger freedom: towards

			 development, security and human rights for all; and

					(2)containing the information described in

			 subsection (b).

					(b)ContentsThe report shall include—

					(1)a comprehensive evaluation of human

			 resources reforms at the United Nations, including an evaluation of—

						(A)tenure;

						(B)performance reviews;

						(C)the promotion system;

						(D)a merit-based hiring system and enhanced

			 regulations concerning termination of employment of employees; and

						(E)the implementation of a code of conduct and

			 ethics training;

						(2)the implementation of a system of

			 procedures for filing complaints and protective measures for work-place

			 harassment, including sexual harassment;

					(3)policy recommendations relating to the

			 establishment of a rotation requirement for nonadministrative positions;

					(4)policy recommendations relating to the

			 establishment of a prohibition preventing personnel and officials assigned to

			 the mission of a Member State to the United Nations from transferring to a

			 position within the United Nations Secretariat that is compensated at the P–5

			 level and above;

					(5)policy recommendations relating to a

			 reduction in travel allowances and attendant oversight with respect to

			 accommodations and airline flights; and

					(6)an evaluation of the recommendations of the

			 Secretary General relating to greater flexibility for the Secretary General in

			 staffing decisions to accommodate changing priorities.

					110.Report on United

			 States contributions to the United NationsNot later than 12 months after the date of

			 the enactment of this Act, the Director of the Office of Management and Budget

			 shall submit to the Committee on International Relations of the House of

			 Representatives, the Committee on Foreign Relations of the Senate, the

			 Committee on Appropriations of the House of Representatives, and the Committee

			 on Appropriations of the Senate a report on United States contributions to the

			 United Nations. Such report shall examine assessed, voluntary, in-kind, and all

			 other United States contributions.

			111.United Nations

			 Security Council and Lebanon

				(a)Resolution

			 1559The President shall

			 direct the United States Permanent Representative to the United Nations to use

			 the voice, vote, and influence of the United States at the United Nations to

			 make every effort to ensure that the Security Council is undertaking the

			 necessary steps to secure the implementation of Security Council Resolution

			 1559, including—

					(1)deploying United Nations inspectors to

			 verify and certify to the Security Council that—

						(A)all foreign forces, including intelligence,

			 security, and policing forces, have been withdrawn from Lebanon; and

						(B)all militias in Lebanon have been

			 permanently disarmed and dismantled and their weapons have been decommissioned;

			 and

						(2)continuing the presence of United Nations

			 elections monitoring teams in Lebanon to verify and certify to the Security

			 Council that—

						(A)citizens of Lebanon are not being targeted

			 for assassination by foreign forces, in particular by foreign forces of Syria,

			 or by their proxies, as a means of intimidation and coercion in an effort to

			 manipulate the political process in Lebanon;

						(B)elections in Lebanon are being conducted in

			 a fair and transparent manner and are free of foreign interference; and

						(C)that such foreign forces, or their proxies,

			 are not seeking to infringe upon the territorial integrity or political

			 sovereignty of Lebanon.

						(b)United States

			 actionIf the steps described

			 in paragraphs (1) and (2) of subsection (a) have not been verified and

			 certified to the Security Council by July 31, 2005, or by the date that is not

			 later than 30 days after the date of the enactment of this Act, whichever is

			 sooner, the President shall direct the United States Permanent Representative

			 to the United Nations to use the voice, vote, and influence of the United

			 States at the United Nations to secure the adoption of a resolution in the

			 Security Council imposing punitive measures on the governments of countries

			 whose forces remain in Lebanon in violation of Security Council Resolution 1559

			 and who directly, or through proxies, are infringing upon the territorial

			 integrity or political sovereignty of Lebanon.

				112.Policy with respect

			 to expansion of the Security CouncilIt shall be the policy of the United States

			 to use the voice, vote, and influence of the United States at the United

			 Nations to oppose any proposals on expansion of the Security Council if such

			 expansion would—

				(1)diminish the influence of the United States

			 on the Security Council;

				(2)include veto rights for any new members of

			 the Security Council; or

				(3)undermine the effectiveness of the Security

			 Council.

				113.Genocide and the

			 United Nations

				(a)United States

			 actionThe President shall

			 direct the United States Permanent Representative to the United Nations to use

			 the voice, vote, and influence of the United States at the United Nations to

			 make every effort to ensure the formal adoption and implementation of

			 mechanisms to—

					(1)suspend the membership of a Member State if

			 it is determined that the government of such Member State is engaged in or

			 complicit in, either by commission or omission, acts of genocide, ethnic

			 cleansing, or crimes against humanity;

					(2)impose an arms and trade embargo and travel

			 restrictions on, and freeze the assets of, all groups and individuals

			 responsible for committing or allowing such acts of genocide, ethnic cleansing,

			 or crimes against humanity to occur;

					(3)deploy a United Nations peacekeeping

			 operation or authorize and support the deployment of a peacekeeping operation

			 from an international or regional organization to the Member State with a

			 mandate to stop such acts of genocide, ethnic cleansing, or crimes against

			 humanity;

					(4)deploy monitors from the United Nations

			 High Commissioner for Refugees to the area in the Member State where such acts

			 of genocide, ethnic cleansing, or crimes against humanity are occurring;

			 and

					(5)authorize the establishment of an

			 international commission of inquiry into such acts of genocide, ethnic

			 cleansing, or crimes against humanity.

					(b)CertificationIn accordance with section 601, a

			 certification shall be required that certifies that the mechanisms described in

			 subsection (a) have been adopted and implemented.

				114.Anti-semitism and

			 the United Nations

				(a)In

			 generalThe President shall

			 direct the United States Permanent Representative to the United Nations to use

			 the voice, vote, and influence of the United States at the United Nations to

			 make every effort to—

					(1)ensure the issuance and implementation of a

			 directive by the Secretary General or the Secretariat, as appropriate,

			 that—

						(A)requires all employees of the United

			 Nations and its specialized agencies to officially and publicly condemn

			 anti-Semitic statements made at any session of the United Nations or its

			 specialized agencies, or at any other session sponsored by the United

			 Nations;

						(B)requires employees of the United Nations

			 and its specialized agencies to be subject to punitive action, including

			 immediate dismissal, for making anti-Semitic statements or references;

						(C)proposes specific recommendations to the

			 General Assembly for the establishment of mechanisms to hold accountable

			 employees and officials of the United Nations and its specialized agencies, or

			 Member States, that make such anti-Semitic statements or references in any

			 forum of the United Nations or of its specialized agencies; and

						(D)develops and implements education awareness

			 programs about the Holocaust and anti-Semitism throughout the world, as part of

			 an effort to combat intolerance and hatred;

						(2)work to secure the adoption of a resolution

			 by the General Assembly that establishes the mechanisms described in paragraph

			 (1)(C); and

					(3)continue working toward further reduction

			 of anti-Semitic language and anti-Israel resolutions in the United Nations and

			 its specialized agencies.

					(b)CertificationIn accordance with section 601, a

			 certification shall be required that certifies that the requirements described

			 in subsection (a) have been satisfied.

				IIHuman Rights and the Economic and Social

			 Council (ecosoc)

			201.Human

			 Rights

				(a)Statement of

			 policyIt shall be the policy

			 of the United States to use its voice, vote, and influence at the United

			 Nations to ensure that a credible and respectable Human Rights Council or other

			 human rights body is established within the United Nations whose participating

			 Member States uphold the values embodied in the Universal Declaration of Human

			 Rights.

				(b)Human Rights

			 reforms at the United NationsThe President shall direct the United

			 States Permanent Representative to the United Nations to ensure that the

			 following human rights reforms have been adopted by the United Nations:

					(1)A Member State that fails to uphold the

			 values embodied in the Universal Declaration of Human Rights shall be

			 ineligible for membership on any United Nations human rights body.

					(2)A Member State shall be ineligible for

			 membership on any United Nations human rights body if such Member State

			 is—

						(A)subject to sanctions by the Security

			 Council; or

						(B)under a Security Council-mandated

			 investigation for human rights abuses.

						(3)A Member State that is currently subject to

			 an adopted country specific resolution, in the principal body in the United

			 Nations for the promotion and protection of human rights, relating to human

			 rights abuses perpetrated by the government of such country in such country, or

			 has been the subject of such an adopted country specific resolution in such

			 principal body within the previous 3 years, shall be ineligible for membership

			 on any United Nations human rights body. For purposes of this subsection, an

			 adopted country specific resolution shall not include consensus resolutions on

			 advisory services.

					(4)A Member State that violates the principles

			 of a United Nations human rights body to which it aspires to join shall be

			 ineligible for membership on such body.

					(5)No human rights body has a standing agenda

			 item that relates only to one country or region.

					(6)The practice of considering in the

			 principal body in the United Nations for the promotion and protection of human

			 rights country specific resolutions relating to human rights abuses perpetrated

			 by the government of a Member State within such Member State shall not be

			 eliminated.

					(c)CertificationIn accordance with section 601, a

			 certification shall be required that certifies that the human rights reforms

			 described under subsection (b) have been adopted by the United Nations.

				(d)Prevention of

			 abuse of no action motionsThe United States Permanent Representative

			 shall work to prevent abuse of no action motions, particularly

			 as such motions relate to country specific resolutions.

				(e)Office of the

			 United Nations High Commissioner for Human Rights

					(1)Statement of

			 policyIt shall be the policy

			 of the United States to continue to strongly support the Office of the United

			 Nations High Commissioner for Human Rights.

					(2)CertificationIn accordance with section 601, a

			 certification shall be required that certifies that the Office of the United

			 Nations High Commissioner for Human Rights has been given greater authority in

			 field operation activities, such as in the Darfur region of Sudan and in the

			 Democratic Republic of the Congo, in furtherance of the purpose and mission of

			 the United Nations.

					(f)Prohibition on

			 contact with Member States Subject to sanctionsAn employee from of any United Nations

			 entity, bureau, division, department, or specialized agency may not have

			 unauthorized contact, including business contact, with a Member State that is

			 subject to United Nations sanctions.

				202.Economic and Social

			 Council (ecosoc)

				(a)Statement of

			 policyIt shall be the policy

			 of the United States to use its voice, vote, and influence at the United

			 Nations to—

					(1)abolish secret voting in the Economic and

			 Social Council (ECOSOC);

					(2)ensure that, until such time as the

			 Commission on Human Rights of the United Nations is abolished, only countries

			 that are not ineligible for membership on a human rights body in accordance

			 with paragraph (1) through (4) of section 201(b) shall be considered for

			 membership on the Commission on Human Rights; and

					(3)ensure that after candidate countries are

			 nominated for membership on the Commission on Human Rights, the Economic and

			 Social Council conducts a recorded vote to determine such membership.

					(b)CertificationIn accordance with section 601, a

			 certification shall be required that certifies that the policies described in

			 subsection (a) have been implemented by the Economic and Social Council.

				203.United Nations

			 Democracy Fund

				(a)In

			 generalThe President shall

			 direct the United States Permanent Representative to the United Nations to use

			 the voice, vote, and influence of the United States at the United Nations to

			 make every effort to—

					(1)establish a Democracy Fund at the United

			 Nations to be administered by Member States of the United Nations Democracy

			 Caucus;

					(2)secure political and financial support for

			 the Democracy Fund from Member States of the United Nations Democracy Caucus;

			 and

					(3)establish criteria that limits recipients

			 of assistance from the Democracy Fund to Member States that—

						(A)are not ineligible for membership on any

			 United Nations human rights body, in accordance with paragraphs (1) through (4)

			 of section 201(b); and

						(B)are determined by the Secretary of State to

			 be emerging democracies or democracies in transition.

						(b)Policy relating

			 to funding for the Democracy FundIt shall be the policy of the United States

			 to shift contributions of the United States to the regularly assessed budget of

			 the United Nations for a biennial period to initiate and support the Democracy

			 Fund referred to in subsection (a).

				(c)CertificationIn accordance with section 601, a

			 certification shall be required that certifies that the requirements described

			 in subsection (a) have been satisfied.

				IIIInternational Atomic Energy Agency

			301.International Atomic

			 Energy Agency

				(a)Enforcement and

			 compliance

					(1)Office of

			 Compliance

						(A)EstablishmentThe President shall direct the United

			 States Permanent Representative to International Atomic Energy Agency (IAEA) to

			 use the voice, vote, and influence of the United States at the IAEA to

			 establish an Office of Compliance in the Secretariat of the IAEA.

						(B)OperationThe Office of Compliance shall—

							(i)function as an independent body composed of

			 technical experts who shall work in consultation with IAEA inspectors to assess

			 compliance by IAEA Member States and provide recommendations to the IAEA Board

			 of Governors concerning penalties to be imposed on IAEA Member States that fail

			 to fulfill their obligations under IAEA Board resolutions;

							(ii)base its assessments and recommendations on

			 IAEA inspection reports; and

							(iii)shall take into consideration information

			 provided by IAEA Board Members that are one of the five nuclear weapons states

			 as recognized by the Treaty on the Non-Proliferation of Nuclear Weapons (21 UST

			 483) (commonly referred to as the Nuclear Nonproliferation

			 Treaty or the NPT).

							(C)StaffingThe Office of Compliance shall be staffed

			 from existing personnel in the Department of Safeguards of the IAEA or the

			 Department of Nuclear Safety and Security of the IAEA.

						(2)Special

			 Committee on Safeguards and Verification

						(A)EstablishmentThe President shall direct the United

			 States Permanent Representative to the IAEA to use the voice, vote, and

			 influence of the United States at the IAEA to establish a Special Committee on

			 Safeguards and Verification.

						(B)ResponsibilitiesThe Special Committee shall—

							(i)improve the ability of the IAEA to monitor

			 and enforce compliance by Member States of the IAEA with the Nuclear

			 Nonproliferation Treaty and the Statute of the International Atomic Energy

			 Agency; and

							(ii)consider which additional measures are

			 necessary to enhance the ability of the IAEA, beyond the verification

			 mechanisms and authorities contained in the Additional Protocol to the

			 Safeguards Agreements between the IAEA and Member States of the IAEA, to detect

			 with a high degree of confidence undeclared nuclear activities by a Member

			 State.

							(3)Penalties with

			 respect to the IAEA

						(A)In

			 generalThe President shall

			 direct the United States Permanent Representative to the IAEA to use the voice,

			 vote, and influence of the United States at the IAEA to ensure that a Member

			 State of the IAEA that is under investigation for a breach of or noncompliance

			 with its IAEA obligations or the purposes and principles of the Charter of the

			 United Nations has its privileges suspended, including—

							(i)limiting its ability to vote on its

			 case;

							(ii)being prevented from receiving any

			 technical assistance; and

							(iii)being prevented from hosting

			 meetings.

							(B)Termination of

			 penaltiesThe penalties

			 specified under subparagraph (A) shall be terminated when such investigation is

			 concluded and such Member State is no longer in such breach or

			 noncompliance.

						(4)Penalties with

			 respect to the Nuclear Nonproliferation TreatyThe President shall direct the United

			 States Permanent Representative to the IAEA to use the voice, vote, and

			 influence of the United States at the IAEA to ensure that a Member State of the

			 IAEA that is found to be in breach of, in noncompliance with, or has withdrawn

			 from the Nuclear Nonproliferation Treaty shall return to the IAEA all nuclear

			 materials and technology received from the IAEA, any Member State of the IAEA,

			 or any Member State of the Nuclear Nonproliferation Treaty.

					(b)United States

			 contributions

					(1)Voluntary

			 contributionsVoluntary

			 contributions of the United States to the IAEA should primarily be used to fund

			 activities relating to Nuclear Safety and Security or activities relating to

			 Nuclear Verification.

					(2)Limitation on

			 use of fundsThe President

			 shall direct the United States Permanent Representative to the IAEA to use the

			 voice, vote, and influence of the United States at the IAEA to—

						(A)ensure that funds for safeguards

			 inspections are prioritized for countries that have newly established nuclear

			 programs or are initiating nuclear programs; and

						(B)block the allocation of funds for any other

			 IAEA development, environmental, or nuclear science assistance or activity to a

			 country—

							(i)the government of which the Secretary of

			 State has determined, for purposes of section 6(j) of the

			 Export Administration Act of 1979,

			 section 620A of the Foreign Assistance Act of

			 1961, section 40 of the Arms Export

			 Control Act, or other provision of law, is a government that has

			 repeatedly provided support for acts of international terrorism and the

			 government of which the Secretary has determined has not dismantled and

			 surrendered its weapons of mass destruction programs under international

			 verification;

							(ii)that is under investigation for a breach of

			 or noncompliance with its IAEA obligations or the purposes and principles of

			 the Charter of the United Nations; or

							(iii)that is in violation of its IAEA

			 obligations or the purposes and principles of the Charter of the United

			 Nations.

							(3)Detail of

			 expendituresThe President

			 shall direct the United States Permanent Representative to the IAEA to use the

			 voice, vote, and influence of the United States at the IAEA to secure, as part

			 of the regular budget presentation of the IAEA to Member States of the IAEA, a

			 detailed breakdown by country of expenditures of the IAEA for safeguards

			 inspections and nuclear security activities.

					(c)Membership

					(1)In

			 generalThe President shall

			 direct the United States Permanent Representative to the IAEA to use the voice,

			 vote, and influence of the United States at the IAEA to block the membership on

			 the Board of Governors of the IAEA for a Member State of the IAEA that has not

			 signed and ratified the Additional Protocol and—

						(A)is under investigation for a breach of or

			 noncompliance with its IAEA obligations or the purposes and principles of the

			 Charter of the United Nations; or

						(B)that is in violation of its IAEA

			 obligations or the purposes and principles of the Charter of the United

			 Nations.

						(2)CriteriaThe United States Permanent Representative

			 to the IAEA shall make every effort to modify the criteria for Board membership

			 to reflect the principles described in paragraph (1).

					(d)Small

			 Quantities ProtocolThe

			 President shall direct the United States Permanent Representative to the IAEA

			 to use the voice, vote, and influence of the United States at the IAEA to make

			 every effort to ensure that the IAEA changes the policy regarding the Small

			 Quantities Protocol in order to—

					(1)rescind and eliminate the Small Quantities

			 Protocol;

					(2)require that any IAEA Member State that has

			 previously signed a Small Quantities Protocol to sign, ratify, and implement

			 the Additional Protocol, provide immediate access for IAEA inspectors to its

			 nuclear-related facilities, and agree to the strongest inspections regime of

			 its nuclear efforts; and

					(3)require that any IAEA Member State that

			 does not comply with paragraph (2) to be ineligible to receive nuclear

			 material, technology, equipment, or assistance from any IAEA Member State and

			 subject to the penalties described in section 301(a)(3).

					(e)Nuclear program

			 of Iran

					(1)United States

			 actionThe President shall

			 direct the United States Permanent Representative to the IAEA to use the voice,

			 vote, and influence of the United States at the IAEA to make every effort to

			 ensure the adoption of a resolution by the IAEA Board of Governors that makes

			 Iran ineligible to receive any nuclear material, technology, equipment, or

			 assistance from any IAEA Member State and ineligible for any IAEA assistance

			 not related to safeguards inspections or nuclear security until the IAEA Board

			 of Governors determines that Iran—

						(A)is providing full access to IAEA inspectors

			 to its nuclear-related facilities;

						(B)has fully implemented and is in compliance

			 with the Additional Protocol; and

						(C)has permanently ceased and dismantled all

			 activities and programs related to nuclear-enrichment and reprocessing.

						(2)PenaltiesIf an IAEA Member State is determined to

			 have violated the prohibition on assistance to Iran described in paragraph (1)

			 before the IAEA Board of Governors determines that Iran has satisfied the

			 conditions described in subparagraphs (A) through (C) of such paragraph, such

			 Member State shall be subject to the penalties described in section 301(a)(3),

			 shall be ineligible to receive nuclear material, technology, equipment, or

			 assistance from any IAEA Member State, and shall be ineligible to receive any

			 IAEA assistance not related to safeguards inspections or nuclear security until

			 such time as the IAEA Board of Governors makes such determination with respect

			 to Iran.

					(f)ReportNot later than 6 months after the date of

			 the enactment of this Act and annually for 2 years thereafter, the President

			 shall submit to the appropriate congressional committees a report on the

			 implementation of this section.

				302.Sense of Congress

			 regarding the Nuclear Security Action Plan of the IAEAIt is the sense of Congress that the

			 national security interests of the United States are enhanced by the Nuclear

			 Security Action Plan of the IAEA and the Board of Governors should recommend,

			 and the General Conference should adopt, a resolution incorporating the Nuclear

			 Security Action Plan into the regular budget of the IAEA.

			IVPeacekeeping

			401.Sense of Congress

			 regarding reform of United Nations Peacekeeping OperationsIt is the sense of Congress that—

				(1)although United Nations peacekeeping

			 operations have contributed greatly toward the promotion of peace and stability

			 for the past 57 years and the majority of peacekeeping personnel who have

			 served under the United Nations flag have done so with honor and courage, the

			 record of United Nations peacekeeping has been severely tarnished by

			 operational failures and unconscionable acts of misconduct; and

				(2)if the reputation of and confidence in

			 United Nations peacekeeping operations is to be restored, fundamental and

			 far-reaching reforms, particularly in the areas of planning, management,

			 training, conduct, and discipline, must be implemented without delay.

				402.Statement of policy

			 relating to reform of United Nations Peacekeeping OperationsIt shall be the policy of the United States

			 to pursue reform of United Nations peacekeeping operations in the following

			 areas:

				(1)Planning and

			 Management

					(A)Global

			 auditAs the size, cost, and

			 number of United Nations peacekeeping operations have increased substantially

			 over the past decade, an independent audit of each such operation, with a view

			 toward right-sizing operations and ensuring that such operations

			 are cost effective, should be conducted and its findings reported to the

			 Security Council.

					(B)Review of

			 mandates and closing operationsIn conjunction with the audit described in

			 subparagraph (A), the United Nations Department of Peacekeeping Operations

			 should conduct a comprehensive review of all United Nations peacekeeping

			 operation mandates, with a view toward identifying objectives that are

			 practical and achievable, and report its findings to the Security Council. In

			 particular, the review should consider the following:

						(i)Activities that fall beyond the scope of

			 traditional peacekeeping activities should be delegated to a new Peacebuilding

			 Commission, described in paragraph (3).

						(ii)Long-standing operations that are static

			 and cannot fulfill their mandate should be downsized or closed.

						(iii)Where there is legitimate concern that the

			 withdrawal from a country of an otherwise static United Nations peacekeeping

			 operation would result in the resumption of major conflict, a burden-sharing

			 arrangement that reduces the level of assessed contributions, similar to that

			 currently supporting the United Nations Peacekeeping Force in Cyprus, should be

			 explored and instituted.

						(C)LeadershipAs peacekeeping operations become larger

			 and increasingly complex, the Secretariat should adopt a minimum standard of

			 qualifications for senior leaders and managers, with particular emphasis on

			 specific skills and experience, and current senior leaders and managers who do

			 not meet those standards should be removed or reassigned.

					(D)Pre-deployment

			 trainingPre-deployment

			 training on interpretation of the mandate of the operation, specifically in the

			 areas of use of force, civilian protection and field conditions, the Code of

			 Conduct, HIV/AIDS, and human rights should be mandatory, and all personnel,

			 regardless of category or rank, should be required to sign an oath that each

			 has received and understands such training as a condition of participation in

			 the operation.

					(E)Gratis military

			 personnelThe General

			 Assembly should lift restrictions on the utilization at the headquarters in New

			 York, the United States, of the Department of Peacekeeping Operations of gratis

			 military personnel by the Department so that the Department may accept

			 secondments from Member States of military personnel with expertise in mission

			 planning, logistics, and other operational specialties.

					(2)Conduct and

			 discipline

					(A)Adoption of a

			 uniform Code of ConductA

			 single, uniform Code of Conduct that has the status of a binding rule and

			 applies equally to all personnel serving in United Nations peacekeeping

			 operations, regardless of category or rank, should be promulgated, adopted, and

			 enforced.

					(B)Understanding

			 the Code of ConductAll

			 personnel, regardless of category or rank, should receive training on the Code

			 of Conduct prior to deployment with a peacekeeping operation, in addition to

			 periodic follow-on training. In particular—

						(i)all personnel, regardless of category or

			 rank, should be provided with a personal copy of the Code of Conduct that has

			 been translated into the national language of such personnel, regardless of

			 whether such language is an official language of the United Nations;

						(ii)all personnel, regardless of category or

			 rank, should sign an oath that each has received a copy of the Code of Conduct,

			 that each pledges to abide by the Code of Conduct, and that each understands

			 the consequences of violating the Code of Conduct, including immediate

			 termination of the participation of such personnel in the peacekeeping

			 operation to which such personnel is assigned as a condition of appointment to

			 such operation; and

						(iii)peacekeeping operations should conduct

			 educational outreach programs to reach local communities where peacekeeping

			 personnel of such operations are based, including explaining prohibited acts on

			 the part of United Nations peacekeeping personnel and identifying the

			 individual to whom the local population may direct complaints or file

			 allegations of exploitation, abuse, or other acts of misconduct.

						(C)Monitoring

			 mechanismsDedicated

			 monitoring mechanisms, such as the Personnel Conduct Units already deployed to

			 support United Nations peacekeeping operations in Haiti, Liberia, Burundi, and

			 the Democratic Republic of Congo, should be present in each operation to

			 monitor compliance with the Code of Conduct, and—

						(i)should report simultaneously to the Head of

			 Mission, the United Nations Department of Peacekeeping Operations, and the

			 Associate Director of OIOS for Peacekeeping Operations (established under

			 section 104(b)(10)); and

						(ii)should be tasked with designing and

			 implementing mission-specific measures to prevent misconduct, conduct follow-on

			 training for personnel, coordinate community outreach programs, and assist in

			 investigations, as OIOS determines necessary and appropriate.

						(D)InvestigationsA permanent, professional, and independent

			 investigative body should be established and introduced into United Nations

			 peacekeeping operations. In particular—

						(i)the investigative body should include

			 professionals with experience in investigating sex crimes, as well as experts

			 who can provide guidance on standards of proof and evidentiary requirements

			 necessary for any subsequent legal action;

						(ii)provisions should be included in a Model

			 Memorandum of Understanding that obligate Member States that contribute troops

			 to a peacekeeping operation to designate a military prosecutor who will

			 participate in any investigation into an allegation of misconduct brought

			 against an individual of such Member State, so that evidence is collected and

			 preserved in a manner consistent with the military law of such Member

			 State;

						(iii)the investigative body should be regionally

			 based to ensure rapid deployment and should be equipped with modern forensics

			 equipment for the purpose of positively identifying perpetrators and, where

			 necessary, for determining paternity; and

						(iv)the investigative body should report

			 directly to the Associate Director of OIOS for Peacekeeping Operations, while

			 providing copies of any reports to the Department of Peacekeeping Operations,

			 the Head of Mission, and the Member State concerned.

						(E)Follow-upA dedicated unit, similar to the Personnel

			 Conduct Units, staffed and funded through existing resources, should be

			 established within the headquarters of the United Nations Department of

			 Peacekeeping Operations and tasked with—

						(i)promulgating measures to prevent

			 misconduct;

						(ii)coordinating allegations of misconduct, and

			 reports received by field personnel; and

						(iii)gathering follow-up information on

			 completed investigations, particularly by focusing on disciplinary actions

			 against the individual concerned taken by the United Nations or by the Member

			 State that is contributing troops to which such individual belongs, and sharing

			 such information with the Security Council, the Head of Mission, and the

			 community hosting the peacekeeping operation.

						(F)Financial

			 liability and victims assistanceAlthough peacekeeping operations should

			 provide immediate medical assistance to victims of sexual abuse or

			 exploitation, the responsibility for providing longer-term treatment, care, or

			 restitution lies solely with the individual found guilty of the misconduct. In

			 particular, the following reforms should be implemented:

						(i)The United Nations should not assume

			 responsibility for providing long-term treatment or compensation by creating a

			 Victims Trust Fund, or any other such similar fund, financed

			 through assessed contributions to United Nations peacekeeping operations,

			 thereby shielding individuals from personal liability and reinforcing an

			 atmosphere of impunity.

						(ii)If an individual responsible for misconduct

			 has been repatriated, reassigned, redeployed, or is otherwise unable to provide

			 assistance, responsibility for providing assistance to a victim should be

			 assigned to the Member State that contributed the troops to which such

			 individual belonged or to the manager concerned.

						(iii)In the case of misconduct by a member of a

			 military contingent, appropriate funds shall be withheld from the troop

			 contributing country concerned.

						(iv)In the case of misconduct by a civilian

			 employee or contractor of the United Nations, appropriate wages shall be

			 garnished from such individual or fines shall be imposed against such

			 individual, consistent with existing United Nations Staff Rules.

						(G)Managers and

			 commandersThe manner in

			 which managers and commanders handle cases of misconduct by those serving under

			 them should be included in their individual performance evaluations, so that

			 managers and commanders who take decisive action to deter and address

			 misconduct are rewarded, while those who create a permissive environment or

			 impede investigations are penalized or relieved of duty, as appropriate.

					(H)Data

			 baseA centralized data base

			 should be created and maintained within the United Nations Department of

			 Peacekeeping Operations to track cases of misconduct, including the outcome of

			 investigations and subsequent prosecutions, to ensure that personnel who have

			 engaged in misconduct or other criminal activities, regardless of category or

			 rank, are permanently barred from participation in future peacekeeping

			 operations.

					(I)WelfarePeacekeeping operations should assume

			 responsibility for maintaining a minimum standard of welfare for mission

			 personnel to ameliorate conditions of service, while adjustments are made to

			 the discretionary welfare payments currently provided to Member States that

			 contribute troops to offset the cost of operation-provided recreational

			 facilities.

					(3)Peacebuilding

			 Commission

					(A)EstablishmentConsistent with the recommendations of the

			 High Level Panel Report, the United Nations should establish a Peacebuilding

			 Commission, supported by a Peacebuilding Support Office, to marshal the efforts

			 of the United Nations, international financial institutions, donors, and

			 non-governmental organizations to assist countries in transition from war to

			 peace.

					(B)Structure and

			 membershipThe Commission

			 should—

						(i)be a subsidiary body of the United Nations

			 Security Council, limited in size to ensure efficiency;

						(ii)include members of the United Nations

			 Security Council, major donors, major troop contributing countries, appropriate

			 United Nations organizations, the World Bank, and the International Monetary

			 Fund; and

						(iii)invite the President of ECOSOC, regional

			 actors, Member States that contribute troops, regional development banks, and

			 other concerned parties that are not already members, as determined

			 appropriate, to consult or participate in meetings as observers.

						(C)ResponsibilitiesThe Commission should seek to ease the

			 demands currently placed upon the Department of Peacekeeping Operations to

			 undertake tasks that fall beyond the scope of traditional peacekeeping,

			 by—

						(i)developing and integrating country-specific

			 and system-wide conflict prevention, post-conflict reconstruction, and

			 long-term development policies and strategies; and

						(ii)serving as the key coordinating body for

			 the design and implementation of military, humanitarian, and civil

			 administration aspects of complex missions.

						(D)ResourcesThe establishment of the Peacebuilding

			 Commission and the related Peacebuilding Support Office, should be staffed

			 within existing resources.

					403.Certification

				(a)New or expanded

			 Peacekeeping Operations contingent upon presidential certification of

			 Peacekeeping Operations reforms

					(1)No new or

			 expanded Peacekeeping Operations

						(A)CertificationExcept as provided in subparagraph (B),

			 until the Secretary of State certifies that the requirements described in

			 paragraph (2) have been satisfied, the President shall direct the United States

			 Permanent Representative to the United Nations to use the voice, vote, and

			 influence of the United States at the United Nations to oppose the creation of

			 new, or expansion of existing, United Nations peacekeeping operations.

						(B)Exception and

			 notificationThe requirements

			 described under subparagraphs (F) and (G) of paragraph (2) may be waived until

			 January 1, 2007, if the President determines that such is in the national

			 interest of the United States. If the President makes such a determination, the

			 President shall, not later than 15 days before the exercise of such waiver,

			 notify the appropriate congressional committees of such determination and

			 resulting waiver.

						(2)Certification

			 of Peacekeeping Operations reformsThe certification referred to in paragraph

			 (1) is a certification made by the Secretary to the appropriate congressional

			 committees that the following reforms, or an equivalent set of reforms, related

			 to peacekeeping operations have been adopted by the United Nations Department

			 of Peacekeeping Operations or the General Assembly, as appropriate:

						(A)A single, uniform Code of Conduct that has

			 the status of a binding rule and applies equally to all personnel serving in

			 United Nations peacekeeping operations, regardless of category or rank, has

			 been adopted by the General Assembly and mechanisms have been established for

			 training such personnel concerning the requirements of the Code and enforcement

			 of the Code.

						(B)All personnel, regardless of category or

			 rank, serving in a peacekeeping operation have been trained concerning the

			 requirements of the Code of Conduct and each has been given a personal copy of

			 the Code, translated into the national language of such personnel.

						(C)All personnel, regardless of category or

			 rank, are required to sign an oath that each has received a copy of the Code of

			 Conduct, that each pledges to abide by the Code, and that each understands the

			 consequences of violating the Code, including the immediate termination of the

			 participation of such personnel in the peacekeeping operation to which such

			 personnel is assigned as a condition of the appointment to such

			 operation.

						(D)All peacekeeping operations have designed

			 and implemented educational outreach programs to reach local communities where

			 peacekeeping personnel of such operations are based to explain prohibited acts

			 on the part of United Nations peacekeeping personnel and to identify the

			 individual to whom the local population may direct complaints or file

			 allegations of exploitation, abuse, or other acts of misconduct.

						(E)A centralized data base has been created

			 and is being maintained in the United Nations Department of Peacekeeping

			 Operations that tracks cases of misconduct, including the outcomes of

			 investigations and subsequent prosecutions, to ensure that personnel,

			 regardless of category or rank, who have engaged in misconduct or other

			 criminal activities are permanently barred from participation in future

			 peacekeeping operations.

						(F)A Model Memorandum of Understanding between

			 the United Nations and each Member State that contributes troops to a

			 peacekeeping operation has been adopted by the United Nations Department of

			 Peacekeeping Operations that specifically obligates each such Member State

			 to—

							(i)designate a competent legal authority,

			 preferably a prosecutor with expertise in the area of sexual exploitation and

			 abuse, to participate in any investigation into an allegation of misconduct

			 brought against an individual of such Member State;

							(ii)refer to its competent national or military

			 authority for possible prosecution, if warranted, any investigation of a

			 violation of the Code of Conduct or other criminal activity by an individual of

			 such Member State;

							(iii)report to the Department of Peacekeeping

			 Operations on the outcome of any such investigation;

							(iv)undertake to conduct on-site court martial

			 proceedings relating to allegations of misconduct alleged against an individual

			 of such Member State; and

							(v)assume responsibility for the provision of

			 appropriate assistance to a victim of misconduct committed by an individual of

			 such Member State.

							(G)A professional and independent

			 investigative and audit function has been established within the United Nations

			 Department of Peacekeeping Operations and the OIOS to monitor United Nations

			 peacekeeping operations.

						404.Rule of construction

			 relating to Protection of United States officials and members of the Armed

			 ForcesNothing in this title

			 shall be construed as superseding the Uniform Code of Military Justice or

			 operating to effect the surrender of United States officials or members of the

			 Armed Forces to a foreign country or international tribunal, including the

			 International Criminal Court, for prosecutions arising from peacekeeping

			 operations or other similar United Nations-related activity, and nothing in

			 this title shall be interpreted in a manner inconsistent with the American

			 Servicemembers’ Protection Act of 2002 (title II of the 2002 Supplemental

			 Appropriations Act for Further Recovery From and Response To Terrorist Attacks

			 on the United States; Public Law 107–206).

			VDepartment of State and Government

			 Accountability Office

			501.Positions for United

			 States citizens at international organizationsThe Secretary of State shall make every

			 effort to recruit United States citizens for positions within international

			 organizations.

			502.Budget justification

			 for regular assessed budget of the United Nations

				(a)Detailed

			 itemizationThe annual

			 congressional budget justification shall include a detailed itemized request in

			 support of the assessed contribution of the United States to the regular

			 assessed budget of the United Nations.

				(b)Contents of

			 detailed itemizationThe

			 detailed itemization required under subsection (a) shall—

					(1)contain information relating to the amounts

			 requested in support of each of the various sections and titles of the regular

			 assessed budget of the United Nations; and

					(2)compare the amounts requested for the

			 current year with the actual or estimated amounts contributed by the United

			 States in previous fiscal years for the same sections and titles.

					(c)Adjustments and

			 notificationIf the United

			 Nations proposes an adjustment to its regular assessed budget, the Secretary of

			 State shall, at the time such adjustment is presented to the Advisory Committee

			 on Administrative and Budgetary Questions (ACABQ), notify and consult with the

			 appropriate congressional committees.

				503.Review and

			 reportNot later than 6 months

			 after the date of the enactment of this Act, the Secretary of State shall

			 conduct a review of programs of the United Nations that are funded through

			 assessed contributions and submit to the appropriate congressional committees a

			 report containing—

				(1)the findings of such review; and

				(2)recommendations relating to—

					(A)the continuation of such programs;

			 and

					(B)which of such programs should be

			 voluntarily funded, other than those specified in subparagraphs (A) through (R)

			 of subsection (c)(2) of section 11 of the United Nations Participation Act of

			 1945, as amended by section 101(c) of this Act.

					504.Government

			 Accountability Office

				(a)Report on

			 United Nations reformsNot

			 later than 12 months after the date of the enactment of this Act and again 12

			 months thereafter, the Comptroller General of the United States of the

			 Government Accountability Office shall submit to the appropriate congressional

			 committees a report on the status of the 1997, 2002, and 2005 management

			 reforms initiated by the Secretary General and on the reforms mandated by this

			 Act.

				(b)Report on

			 Department of State certificationsNot later than 6 months after each

			 certification submitted by the Secretary of State to the appropriate

			 congressional committees under this Act and subsection (d)(3) of section 11 of

			 the United Nations Participation Act of 1945 (as amended by section 101(c) of

			 this Act), the Comptroller General shall submit to the appropriate

			 congressional committees a report on each such certification. The Secretary

			 shall provide the Comptroller General with any information required by the

			 Comptroller General to submit any such report.

				(c)United Nations

			 construction and contractingNot later than 6 months after the date of

			 the enactment of this Act, the Comptroller General shall submit to the

			 Committee on International Relations of the House of Representatives, the

			 Committee on Foreign Relations of the Senate, the Committee on Appropriations

			 of the House of Representatives, and the Committee on Appropriations of the

			 Senate a report describing the costs associated with the contracting for and

			 construction of the Geneva, Switzerland, buildings of the World Meteorological

			 Organization (WMO) and the World Intellectual Property Organization (WIPO). The

			 report shall include analyses of the procurement procedures for each such

			 building and shall specifically address issues of any corrupt contracting

			 practices that are discovered, such as rigged bids and kickbacks, as well as

			 other improprieties. The report shall also include an identification of other

			 credible allegations of corrupt contracting at United Nations construction

			 projects that involve major construction on a scale comparable to the WMO and

			 WIPO construction projects, and a description of the results of an

			 investigation into each such credible allegation.

				VICertifications and withholding of

			 contributions

			601.Certifications and

			 withholding of contributions

				(a)Certifications

					(1)In

			 generalExcept as provided in

			 paragraph (3), the certifications required under subsection (d)(3) of section

			 11 of the United Nations Participation Act of 1945 (as amended by section

			 101(c) of this Act) and section 103, sections 104(a) through 104(g), sections

			 113 and 114, sections 201(c) and 201(e), and sections 202 and 203 of this Act

			 are certifications submitted to the appropriate congressional committees by the

			 Secretary of State that the requirements of each such section have been

			 satisfied with respect to reform of the United Nations.

					(2)Alternate

			 certification mechanism

						(A)In

			 generalExcept as provided in

			 paragraph (3), in the event that the Secretary is unable to submit a

			 certification in accordance with paragraph (1), the Secretary may submit to the

			 appropriate congressional committees, in accordance with subparagraph (B), an

			 alternate certification that certifies that the requirements of the section to

			 which the original certification applies have been implemented through reforms

			 that are substantially similar to the requirements of such section or

			 accomplish the same purposes as the requirements of such section.

						(B)EquivalencyReforms are substantially similar or

			 accomplish the same purposes if—

							(i)such reforms are formally adopted in

			 written form by the entity or committee of the United Nations or of its

			 specialized agency that has authority to enact or implement such reforms or are

			 issued by the Secretariat or the appropriate entity or committee in written

			 form; and

							(ii)such reforms are not identical to the

			 reforms required by a particular certification but in the determination of the

			 Secretary will have the same, or nearly the same effect, as such

			 reforms.

							(C)Written

			 justification and consultation

							(i)Written

			 justificationNot later than

			 30 days before submitting an alternate certification in accordance with

			 subparagraph (A), the Secretary shall submit to the appropriate congressional

			 committees a written justification explaining in detail the basis for such

			 alternate certification.

							(ii)ConsultationAfter the Secretary has submitted the

			 written justification under clause (i), but no later than 15 days before the

			 Secretary exercises the alternate certification mechanism described under

			 subparagraph (A), the Secretary shall consult with the appropriate

			 congressional committees regarding such exercise.

							(3)Limited

			 exception for substantial compliance

						(A)Substantial

			 complianceSubject to

			 subparagraph (B), if at least 32 of the 40 reforms represented by the 11

			 certifications specified under paragraph (1) have been implemented, all such

			 reforms (including the unimplemented reforms) so represented shall be deemed to

			 have been implemented for the year in which the Secretary submits such

			 certifications.

						(B)Mandatory

			 implementation of certain reforms

							(i)In

			 generalThe provisions of

			 subparagraph (A) shall not apply unless the reforms under the following

			 sections have been implemented for the year to which subparagraph (A)

			 applies:

								(I)Subsection (d)(3) of section 11 of the

			 United Nations Participation Act of 1945 (as amended by section 101(c) of this

			 Act).

								(II)Section 103(b)(1)(A).

								(III)Section 103(b)(2)(D).

								(IV)Section 104(a)(1).

								(V)Section 104(a)(6).

								(VI)Section 104(b)(1).

								(VII)Section 104(b)(2).

								(VIII)Section 104(c)(1).

								(IX)Section 201(b)(1).

								(X)Section 201(b)(2).

								(XI)Section 201(b)(3).

								(XII)Section 201(b)(5).

								(XIII)Section 201(b)(6).

								(XIV)Section 202(a)(1).

								(XV)Section 202(a)(2).

								(ii)Full

			 compliance in succeeding yearIf the unimplemented reforms under

			 subparagraph (A) are not implemented in the year succeeding the year to which

			 subparagraph (A) applies, the provisions of subsection (b) shall apply for such

			 succeeding year.

							(b)Withholding of

			 United States contributions to regular assessed budget of the United

			 Nations

					(1)In

			 generalExcept as provided in

			 paragraph (4) and in accordance with paragraph (2), until such time as all

			 certifications (or alternate certifications) are submitted in accordance with

			 subsection (a), the United States shall appropriate, but withhold from

			 expenditure, 50 percent of the contributions of the United States to the

			 regular assessed budget of the United Nations for a biennial period.

					(2)Available until

			 expendedThe contributions

			 appropriated but withheld from expenditure under paragraph (1) are authorized

			 to remain available until expended.

					(3)Application

			 with respect to Section 11(b) of the united

			 nation participation Act of 1945Until such time as all certifications (or

			 alternate certifications) are submitted in accordance with subsection (a),

			 subsection (b) of section 11 of the United Nations Participation Act of 1945

			 (as amended by section 101(c) of this Act) shall be administered as though such

			 section reads as follows: The Secretary may not make a contribution to a

			 regularly assessed biennial budget of the United Nations in an amount greater

			 than 11 percent of the amount calculable under subsection (c)..

					(4)Section

			 11(d)(3) of United Nations Participation Act

			 of 1945

						(A)Special

			 RuleA certification under

			 subsection (d)(3) of section 11 of the United Nations Participation Act of 1945

			 (as amended by section 101(c) of this Act) (relating to the 2008–2009 biennial

			 period and subsequent biennial periods) shall not be required until such time

			 as the United Nations makes its formal budget presentation for the 2008–2009

			 biennial period.

						(B)ApplicationIf the Secretary does not submit a

			 certification under such section, the 50 percent withholding described under

			 paragraph (1) shall apply.

						(c)Release of

			 fundsAt such time as all

			 certifications (or alternate certifications) are submitted in accordance with

			 subsection (a), the United States shall transfer to the United Nations amounts

			 appropriated but withheld from expenditure under subsection (b).

				(d)Annual

			 reviews

					(1)In

			 generalThe Secretary shall

			 conduct annual reviews, beginning 1 year after the date on which the Secretary

			 submits the final certification (or alternate certification) in accordance with

			 subsection (a), to determine if the United Nations continues to remain in

			 compliance with all such certifications (or alternate certifications). Not

			 later than 30 days after the completion of each such review, the Secretary

			 shall submit to the appropriate congressional committees a report containing

			 the findings of each such review.

					(2)ActionIf during the course of any such review the

			 Secretary determines that the United Nations has failed to remain in compliance

			 with a certification (or an alternate certification) that was submitted in

			 accordance with subsection (a), the 50 percent withholding described under

			 subsection (b) shall re-apply with respect to United States contributions each

			 fiscal year to the regular assessed budget of the United Nations beginning with

			 the fiscal year immediately following such review and subsequent fiscal years

			 until such time as all certifications (or alternate certifications) under

			 subsection (a) have been submitted.

					(e)Effective

			 dateThe certifications (or

			 alternate certifications) specified under subsection (a) shall be required with

			 respect to United States contributions towards payment of regular assessed dues

			 of the United Nations for 2007 and subsequent years.

				

	

		July 14, 2005

		 Read the second time and placed on the

		  calendar

	

